Citation Nr: 1100349	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  02-21 597	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The Veteran had active military service from February 1975 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which 
denied service connection for cervical spine disability.  Service 
connection had previously been denied in an unappealed rating 
decision in November 1992.  

A synopsis of the lengthy procedural history of this case is 
necessary in order to appreciate the context of the remand orders 
that follow.  By a September 2003 decision, the Board granted the 
Veteran's request to reopen the claim of entitlement to service 
connection.  The Board then remanded the case for further 
development.  Following the development, the RO in Cleveland, 
Ohio, denied the Veteran's claim of entitlement to service 
connection again.  Thereafter, the Board denied the claim in a 
decision dated in November 2004.  

The Veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By an order dated in August 2005, 
the Court remanded the issue in response to a joint motion to 
remand, which the Court incorporated by reference.  The joint 
motion concluded that a remand was necessary because, in its 
November 2004 decision, the Board had failed to discuss the 
"positive evidence" contained in an October 2003 medical report 
from VA's Dr. McQuarrie.  

The Board again denied the claim in a decision dated in March 
2006.  At the heart of the Veteran's claim was his averment that 
he suffered an injury to his neck in a vehicle accident in 
service, an accident that was not documented in his service 
treatment records (STRs); his separation examination showed no 
related complaint or abnormality.  

In its March 2006 decision, the Board noted that the Veteran was 
competent to provide lay testimony that the accident he described 
happened, and that his neck hurt afterwards.  The Board relied on 
the medical opinion of a March 2004 VA examiner who noted that he 
could find nothing in the Veteran's STRs that was responsible for 
the Veteran's current spine disability, and that the Veteran had 
had multiple injuries to the neck over the 20 years preceding the 
2004 examination (all of which occurred after he left military 
service).  The examiner concluded that it was more likely than 
not that the Veteran's arthritis in the cervical spine was a 
naturally occurring phenomenon.  The Veteran appealed again to 
the Court.  

By an order dated in August 2007, the Court again remanded the 
issue in response to a joint motion to remand, which the Court 
incorporated by reference.  The joint motion concluded that a 
remand was necessary because, in its March 2006 decision, the 
Board had relied on the VA medical examination and opinion that 
was predicated on the absence of any evidence of an in-service 
accident or treatment of neck complaints, and because the Board 
did not consider the Veteran's lay testimony as it related to the 
continuity of his symptomatology.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  

The Board notes that its September 2003 remand ordered that an 
orthopedic examination be afforded--the March 2004 examination 
noted above.  The remand order stated that, for each diagnosis 
reported, the examiner was to provide a medical opinion, based on 
the examination findings and a review of the claims folder, as to 
whether it is at least as likely as not that the Veteran's 
current cervical spine disorder was the result of an old injury 
to the neck, such as the one the Veteran contends he incurred in 
a motor vehicle accident in service.  Because the March 2004 
examiner based his opinion on the absence of evidence of such an 
accident recorded in the STRs, rather than basing his opinion on 
the in-service injury described by the Veteran, the Board 
remanded again in January 2008 for another examination and 
medical opinion.    

On remand, the Veteran was afforded yet another VA examination, 
conducted in January 2009.  The examination was performed by a VA 
physician's assistant, and was acknowledged by a VA internist.  
The January 2009 examiner recorded the Veteran's statements 
associated with his claimed 1976 in-service motor vehicle 
accident.  The Veteran reported that he had had recurrent neck 
pain ever since.  The Veteran reported that he never reported the 
in-service accident.  He also reported multiple other injuries to 
his neck.  

The examiner noted that a medical note in the Veteran's claims 
file (dated in September 2001) stated that the Veteran's neck 
pain began in 1988, and that an April 2002 note stated that the 
Veteran's pain had begun 10 years earlier, or in 1992.  The 
examiner noted that there were no records prior to 1988 reporting 
neck pain.  The Veteran reported that he was involved in a motor 
vehicle accident in 1988, that he was diagnosed with whiplash, 
and that he had had neck pain ever since that 1988 accident.  At 
the time of the 1988 accident, radiographic evidence reported 
arthritic and degenerative changes in the Veteran's cervical 
spine.  The Veteran also reported a 1997 neck injury from a 
falling tire, and another motor vehicle accident in 2001 that 
also involved a neck injury.  

The Veteran reported to this examiner that his pain was constant 
and chronic, but reportedly did not impair his ability to walk or 
to carry out the duties of his sedentary job in real estate 
sales.  After reporting the results of his examination, the 
examiner diagnosed degenerative disc disease.  In response to the 
Board's request for a nexus opinion, the examiner stated that he 
would have to resort to speculation to determine that the 
Veteran's cervical spine condition was related to the accident in 
service, or to any of the aforementioned accidents in 1988, 1997, 
or 2001.  

The Board denied the appellant's claim in a decision dated in 
December 2009.  He thereafter appealed again to the Court.  In 
July 2010, VA General Counsel and the Veteran's representative 
filed a joint motion to vacate the December 2009 Board decision.  
By an order dated in July 2010, the Court granted the joint 
motion, vacating the Board's December 2009 decision, and remanded 
the matter to the Board for re-adjudication.  The parties agreed, 
and therefore the basis for the Court's remand was, that the 
January 2009 VA examination was inadequate because the examiner 
had not provided a complete rationale for his conclusion that he 
would have to resort to speculation to conclude that the 
Veteran's cervical spine condition was related to the accident in 
service, or to any of several post-service accidents.  

Specifically, the parties agreed that the examiner's conclusion 
did not comport with a recent Court decision.  See Jones v. 
Shinseki, 23 Vet. App. 382, 390 (2010).  In Jones, the Court held 
that an examiner's conclusion that a diagnosis or etiology 
opinion is not possible without resort to speculation is a 
medical conclusion just as much as a firm diagnosis or a 
conclusive opinion.  However, the Court continued, a bald 
statement that it would be speculative for the examiner to render 
an opinion as to etiology or diagnosis is fraught with ambiguity.  
Thus, before the Board could rely on an examiner's conclusion 
that an etiology opinion would be speculative, if the basis for 
the opinion was not otherwise apparent, the examiner must explain 
the basis for such an opinion.  

Furthermore, the Court held that VA must ensure that any medical 
opinion, including one that states no conclusion can be reached 
without resorting to speculation, is based on sufficient facts or 
data.  The Court also held that it must be clear, from either the 
examiner's statements or the Board decision, that the examiner 
has indeed considered all procurable and assembled data by 
obtaining all tests and records that might reasonably illuminate 
the medical analysis.  When the record leaves this issue in 
doubt, the Court found that it is the Board's duty to remand for 
further development.  

The Court also determined that an examiner may also have an 
obligation to conduct research in the medical literature 
depending on the evidence in the record at the time of 
examination.  The phrase "without resort to speculation" should 
reflect the limitations of knowledge in the medical community at 
large, and not those of a particular examiner.  

Finally, the Court held that the examiner should clearly identify 
precisely what facts cannot be determined.  For example, it 
should be clear in the examiner's remarks whether it cannot be 
determined from current medical knowledge that a specific in-
service injury or disease can possibly cause the claimed 
condition, or that the actual cause cannot be selected from 
multiple potential causes.  

In light of the foregoing, the Board must remand for a new 
examination and detailed medical opinion the meets the Court's 
remand requirements.  
 
Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ should arrange for the Veteran 
to undergo a VA examination by a physician 
with appropriate expertise to determine the 
current diagnosis and etiology of each 
identified cervical spine disability.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
specifically provide an opinion as to the 
medical probabilities that any current 
cervical spine disability is related to the 
Veteran's period of military service, 
including the putative in-service vehicle 
accident described by the Veteran in the 
transcript of his April 2003 hearing, or 
whether it is more likely than not that any 
current cervical spine disability is 
related to any or all of the multiple 
(December 1988, January 1997, January 2001) 
post-service accidents the Veteran has 
experienced, or to a naturally occurring 
phenomenon that began after service.  

In complying with the foregoing opinion 
request, the examiner is asked to focus on 
the Veteran's description of the accident 
that occurred in service and the medical 
probabilities that the in-service injury 
contributed to the development of any 
current cervical spine disability.  A 
complete rationale should be given for all 
opinions and conclusions expressed and the 
examiner should explain why his/her opinion 
differs from other opinions already of 
record.  (If the examiner determines that 
he/she cannot provide an opinion on the 
issue at hand without resorting to 
speculation, the reviewer should explain 
the inability to provide an opinion, 
identifying precisely what facts could not 
be determined.  In particular, he/she 
should comment on whether an opinion could 
not be rendered because the limits of 
medical knowledge have been exhausted or 
whether additional information could be 
obtained that would lead to a conclusive 
opinion.  See Jones v. Shinseki, 23 Vet. 
App. 382, 389 (2010).  (The AOJ should 
ensure that any additional evidentiary 
development suggested by the examiner 
should be undertaken so that a definitive 
opinion can be obtained.))

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinion and explanation.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

(The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2010).)  

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

